DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner finds the claimed invention to be patentable distinct from the prior art made of record when interpreting the claims in view of the instant application specification.  The prior art of record fails to disclose, teach, suggest and/or render obvious the claimed invention as disclosed in independent claims 2, 16 and 17 filed on 1/6/2022.
More specifically, the main reason for allowance in conjunction with all the other limitation are the claimed feature of causing the service discovery server to automatically identify, based at least on the version constraint, from a plurality of asset servers, an asset server configured to serve the data asset; and causing the service discovery server to send an asset service instruction message to the identified asset server causing the asset server to serve the data asset to the application requiring the data asset to achieve the claimed invention in combination with the independent claims as a whole.  None of the prior art of record disclose, teach, suggest and/or render obvious the above features to achieve the claimed invention in combination with the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Anneboina et al. (US 2021/03383013 “COMPUTER-IMPLEMENTED METHODS, SYSTEMS COMPRISING COMPUTER-READABLE MEDIA, AND ELECTRONIC DEVICES FOR QUERYING RESTRICTED-ACCESS DATASOURCES”) is cited to show techniques for propagating queries across a plurality of datasources that includes receiving user input via an administrative user interface. The input at least in part defines a plurality of asset paths within the datasources. A plurality of adapters corresponding to the datasources is automatically invoked and the input is automatically consolidated via the adapters for collective invocation in response to queries. A search query is received via an application user interface and the datasources are automatically queried at least in part by invoking the adapters and passing the input and the search query to the adapters. Responsive results for the search query from at least one of the datasources are automatically presented at an end user computing device.
Williams et al. (US 2017/0046181 “METHODS AND APPARATUS TO MANAGE ASSET CAPABILITIES IN A COMPUTING ENVIRONMENT USING A COMMON AGENT FRAMEWORK”) is cited to show techniques for managing asset in a computing environment using a common agent framework. An example method includes maintaining a catalog of capabilities available to an asset based on plugins installed at the asset. The example method also includes determining whether a capability is installed at the asset based on the catalog of capabilities, and installing the capability at the asset when the capability is not installed at the asset. The example method also includes receiving, at the asset, a request to perform the capability, validating, via a processor, the request, and, in response to the validating, performing the capability.
Subramanian et al. (US 2018/0083967 “Tenant And Service Management For A Multi-Tenant Identity And Data Security Management Cloud Service”) is cited to show techniques for an Identity Cloud Service (IDCS) is provided. A request is received, from a Tenant Automation System (TAS) over a network, to create an IDCS service instance for a tenant. The IDCS service instance is created using a task execution framework that includes a task orchestrator and a plurality of synchronous tasks, the task orchestrator instantiating the tasks, controlling the tasks and generating a response to the request. A response, indicating that the IDCS service instance for the tenant has been created, is sent to the TAS over the network.

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-282-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451